Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 16/950,767 filed on 11/17/2020.
Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitation “means for determining that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs; and means for determining, upon determining that the at least one resource is an overlapping resource, whether to reselect at least a subset of the first set of resources for a sidelink transmission the at least a subset of the first set of resources comprising one of a first overlapping resource of the overlapping resource, the overlapping resource, or the overlapping resource and at least a subset of non-overlapping resources of the first set of resources” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the specification does not disclose “ means for determining that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs; and means for determining, upon determining that the at least one resource is an overlapping resource, whether to reselect at least a subset of the first set of resources for a sidelink transmission the at least a subset of the first set of resources comprising one of a first overlapping resource of the overlapping resource, the  [see Specification ].
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-7, 16, 17-21, 28, 30   is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (US 20210144750, 62933316) in view of Hoang et al. (US 20190306835).
Regarding to claim 1, US 20210144750 teaches a method of wireless communication at a user equipment (UE), comprising: 
determining that at least one resource of a set of resources selected by the UE for sidelink communication overlaps with a set of resources reserved by a set of UEs (If both conditions are satisfied, then the UE will trigger reselection of the resource(s) that overlap with the resource being reserved by another UE. More generally, the most immediate effect is the UE refrains from using the resource(s) or reselects a different resource for the overlapped transmission. More generally, one or more preemption conditions can be established that need to be satisfied before the UE refrains from 
determining, upon determining that the at least one resource is an overlapping resource, whether to reselect at least a subset of the first set of resources for a sidelink transmission, the at least a subset of the first set of resources comprising one of a first overlapping resource of the overlapping resource, the overlapping resource, or the overlapping resource and at least a subset of non-overlapping resources of the first set of resources ([0182] In addition, the UE measures the SL-RSRP associated with the resource reserved by the other UE, and determines whether the measured SL-RSRP is above the SL-RSRP threshold. The SL-RSRP can be measured based on the PSSCH data transmission associated with and transmitted along with the SCI or based on SCI itself.

However, US 20210144750 does not explicitly teach first set of resource.
US 20190306835, from the same or similar fields of endeavor, teaches determining that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs (determining that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs) [see Paragraphs 0105 & 0103 & 0104 & 0159 & 0160].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210144750 in view of US 20190306835 because US 20190306835 suggests that the WTRU may determine to operate in network-scheduled mode when CBR is high enough to avoid resource collision. For example, the WTRU may determine to operate in network-scheduled mode if the QoS of the packet is guaranteed. 





Regarding to claim 16, US 20210144750 teaches an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to:
determine that at least one resource of a set of resources selected by the UE for sidelink communication overlaps with a set of resources reserved by a set of UEs (If both conditions are satisfied, then the UE will trigger reselection of the resource(s) that overlap with the resource being reserved by another UE. More generally, the most immediate effect is the UE refrains from using the resource(s) or reselects a different resource for the overlapped transmission. More generally, one or more preemption conditions can be established that need to be satisfied before the UE refrains from transmitting using an already reserved resource) [see Paragraph 0183 ] ( There may be a preemption sensing window, within which UE collects information to decide whether to trigger reselection. During the preemption window, the UE monitors for SCIs transmitted 
determine, upon determining that the at least one resource is an overlapping resource, whether to reselect at least a subset of the first set of resources for a sidelink transmission, the at least a subset of the first set of resources comprising one of a first overlapping resource of the overlapping resource, the overlapping resource, or the overlapping resource and at least a subset of non-overlapping resources of the first set of resources ([0182] In addition, the UE measures the SL-RSRP associated with the resource reserved by the other UE, and determines whether the measured SL-RSRP is above the SL-RSRP threshold. The SL-RSRP can be measured based on the PSSCH data transmission associated with and transmitted along with the SCI or based on SCI itself.
[0183] If both conditions are satisfied, then the UE will trigger reselection of the resource(s) that overlap with the resource being reserved by another UE. More generally, the most immediate effect is the UE refrains from using the resource(s) or 
However, US 20210144750 does not explicitly teach first set of resource.
US 20190306835, from the same or similar fields of endeavor, teaches determining that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs (determining that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs) [see Paragraphs 0105 & 0103 & 0104 & 0159 & 0160].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210144750 in view of US 20190306835 because US 20190306835 suggests that the WTRU may determine to operate in network-scheduled mode when CBR is high enough to avoid resource collision. For example, the WTRU may determine to operate in network-scheduled mode if the QoS of the packet is guaranteed. 

Regarding to claim 17, claim 17 is rejected the same limitations of claim 2 above.
Regarding to claim 18, claim 18 is rejected the same limitations of claim 4 above.
Regarding to claim 19, claim 19 is rejected the same limitations of claim 5 above.


Regarding to claim 21, claim 21  is rejected the same limitations of claim 7 above.



Regarding to claim 28, US 20210144750 teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
Means for determining that at least one resource of a set of resources selected by the UE for sidelink communication overlaps with a set of resources reserved by a set of UEs (If both conditions are satisfied, then the UE will trigger reselection of the resource(s) that overlap with the resource being reserved by another UE. More generally, the most immediate effect is the UE refrains from using the resource(s) or reselects a different resource for the overlapped transmission. More generally, one or more preemption conditions can be established that need to be satisfied before the UE refrains from transmitting using an already reserved resource) [see Paragraph 0183 ] ( There may be a preemption sensing window, within which UE collects information to decide whether to trigger reselection. During the preemption window, the UE monitors for SCIs transmitted by other UEs, and upon detection of such an SCI, determines what resources are being reserved, and the priority of the reservation. The priority may, for example, be a priority value indicated in SCI that is used to indicate the QoS priority of the data packet that is transmitting or to be transmitted on the reserved resources. UE use the priority value indicated in the reservation SCI as well as the priority value of its own data packet to be transmitted on the select resource to determine a (pre)configured 
Means for determining, upon determining that the at least one resource is an overlapping resource, whether to reselect at least a subset of the first set of resources for a sidelink transmission, the at least a subset of the first set of resources comprising one of a first overlapping resource of the overlapping resource, the overlapping resource, or the overlapping resource and at least a subset of non-overlapping resources of the first set of resources ([0182] In addition, the UE measures the SL-RSRP associated with the resource reserved by the other UE, and determines whether the measured SL-RSRP is above the SL-RSRP threshold. The SL-RSRP can be measured based on the PSSCH data transmission associated with and transmitted along with the SCI or based on SCI itself.
[0183] If both conditions are satisfied, then the UE will trigger reselection of the resource(s) that overlap with the resource being reserved by another UE. More generally, the most immediate effect is the UE refrains from using the resource(s) or reselects a different resource for the overlapped transmission. More generally, one or more preemption conditions can be established that need to be satisfied before the UE refrains from transmitting using an already reserved resource ). 
However, US 20210144750 does not explicitly teach first set of resource.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210144750 in view of US 20190306835 because US 20190306835 suggests that the WTRU may determine to operate in network-scheduled mode when CBR is high enough to avoid resource collision. For example, the WTRU may determine to operate in network-scheduled mode if the QoS of the packet is guaranteed. 



Regarding to claim 30, US 20210144750 teaches a non-transitory computer-readable medium storing computer executable code for wireless communication at a user equipment (UE), the code when executed by a processor causes the processor to:
determine that at least one resource of a set of resources selected by the UE for sidelink communication overlaps with a set of resources reserved by a set of UEs (If both conditions are satisfied, then the UE will trigger reselection of the resource(s) that overlap with the resource being reserved by another UE. More generally, the most 
determine, upon determining that the at least one resource is an overlapping resource, whether to reselect at least a subset of the first set of resources for a sidelink transmission, the at least a subset of the first set of resources comprising one of a first overlapping resource of the overlapping resource, the overlapping resource, or the overlapping resource and at least a subset of non-overlapping resources of the first set of resources ([0182] In addition, the UE measures the SL-RSRP associated with the resource reserved by the other UE, and determines whether the measured SL-RSRP is 
[0183] If both conditions are satisfied, then the UE will trigger reselection of the resource(s) that overlap with the resource being reserved by another UE. More generally, the most immediate effect is the UE refrains from using the resource(s) or reselects a different resource for the overlapped transmission. More generally, one or more preemption conditions can be established that need to be satisfied before the UE refrains from transmitting using an already reserved resource ). 
However, US 20210144750 does not explicitly teach first set of resource.
US 20190306835, from the same or similar fields of endeavor, teaches determining that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs (determining that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs) [see Paragraphs 0105 & 0103 & 0104 & 0159 & 0160].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210144750 in view of US 20190306835 because US 20190306835 suggests that the WTRU may determine to operate in network-scheduled mode when CBR is high enough to avoid . 

Allowable Subject Matter
Claims 8-15, 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHUONG T HO/Examiner, Art Unit 2412